                                                       1   D. BRIAN BOGGESS, No. 4537
                                                           BOGGESS LAW GROUP
                                                       2   7495 West Azure Drive, Suite 211
                                                           Telephone: (385)248-5700
                                                       3   Fax: (855)675-2674
                                                           Email: bboggess@boggesslawgroup.com
                                                       4   Attorney for Defendants
                                                       5
                                                                              IN THE UNITED STATES DISTRICT COURT
                                                       6                           FOR THE DISTRICT OF NEVADA
                                                       7
                                                           FEDERAL TRADE COMMISSION,
                                                       8                                                          STIPULATION TO CONTINUE
                                                                                 Plaintiff,                               HEARING
                                                       9   v.
                                                      10   CONSUMER DEFENSE, LLC, a Nevada limited               Case No: 2:18-cv-00030-JCM-BNW
                                                           liability company; CONSUMER LINK, INC., a
                                                      11   Nevada corporation; PREFERRED LAW, PLLC, a
                                                           Utah professional limited liability company;
                                                      12   AMERICAN HOME LOAN COUNSELORS, a
                                                           Utah corporation; AMERICAN HOME LOANS,
                (385) 248-5700 - Fax (855) 675-2674
BOGGESS LAW GROUP




                                                      13
                  7495 West Azure Drive, Suite 211




                                                           LLC, a Utah limited liability company;
                                                           CONSUMER DEFENSE GROUP, LLC, f/k/a
                     Las Vegas, Nevada 89130




                                                      14   MODIFICATION REVIEW BOARD, LLC, a
                                                           Utah limited liability company; CONSUMER
                                                      15   HOME DEFENSE, LLC, a Utah limited liability
                                                           company; BROWN LEGAL, INC., a Utah
                                                      16   corporation; AM PROPERTY MANAGEMENT,
                                                           LLC, a Utah limited liability company; FMG
                                                      17   PARTNERS, LLC, a Utah limited liability
                                                           company; ZINLY, LLC, a Utah limited liability
                                                      18   company; JONATHAN P. HANLEY, in his
                                                           individual and corporate capacity; BENJAMIN R.
                                                      19   HORTON, in his individual and corporate
                                                           capacity; and SANDRA X. HANLEY, in her
                                                      20   individual and corporate capacity,
                                                      21                         Defendants.
                                                      22
                                                                  COME NOW, the Defendants, CONSUMER DEFENSE, LLC; CONSUMER LINK, INC.;
                                                      23
                                                           AMERICAN HOME LOAN COUNSELORS; AMERICAN HOME LOANS, LLC; CONSUMER
                                                      24
                                                           DEFENSE GROUP, LLC F/K/A MODIFICATION REVIEW BOARD, LLC; BROWN LEGAL, INC.;
                                                      25
                                                           FMG PARTNERS, LLC; ZINLEY, LLC; JONATHAN P. HANLEY; AND SANDRA X. HANLEY,
                                                      26
                                                           by and through their attorney of record, and the Plaintiff, FEDERAL TRADE COMMISSION, by and
                                                      27
                                                           through its attorneys of record, and hereby stipulate, agree and seek this Court’s Order as follows:
                                                      28
                                                           1.   On January 8, 2018, the FTC filed a complaint for permanent injunction and other equitable relief
                                                       1   against individuals Jonathan Hanley, Benjamin Horton1, and Sandra Hanley, and against the entities
                                                       2   Consumer Defense, LLC (Nevada), Consumer Link, Inc. (the “Nevada Corporate Defendants”),
                                                       3   Preferred Law, PLLC, American Home Loan Counselors, Consumer Defense Group, LLC, Consumer
                                                       4   Defense, LLC (Utah), Brown Legal, Inc., AM Property Management, LLC, FMG Partners, LLC, and
                                                       5   Zinly, LLC (the “Utah Corporation Defendants”) (all collectively the “Corporate Defendants”) . (ECF
                                                       6   No. 1.)
                                                       7   2.     On June 5, 2019, D. Brian Boggess entered his Notice of Appearance as Counsel for all of the
                                                       8   Defendants, including the Corporate Defendants. (ECF No. 233.)
                                                       9   3.        At the time Counsel entered his appearance, various discovery-related Motions were pending
                                                      10   before the Court, including Defendants’ Emergency Motion to Extend Time Discovery. (ECF 216.)
                                                      11   4.    That Motion, as well as other pending Motions, has now been set for Hearing before the Court ON
                                                      12   July 8, 2019 at 10:00 a.m. (ECF 244.)
                (385) 248-5700 - Fax (855) 675-2674
BOGGESS LAW GROUP




                                                      13   5.    Counsel for Defendants has a conflict during the week of July 8, 2019, wherein he will be outside
                  7495 West Azure Drive, Suite 211
                     Las Vegas, Nevada 89130




                                                      14   the reach of cellular phones and the internet while participating in a previously-scheduled fifty-mile
                                                      15   backpacking trip with a group of scouts.
                                                      16   6.        Given Counsel’s conflict, and the importance of the upcoming hearing on the outstanding
                                                      17   discovery motions, the parties agree, stipulate and request that this Court continue the Hearing to a date
                                                      18   and time convenient to the Court either before July 8, 2019 or on or after July 15, 2019.
                                                      19   7.    The only dates in July which Counsel for the parties can not appear are: July 8-12, July 23 and July
                                                      20   24, 2019. The undersigned Counsel will make themselves available any other July date.
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26
                                                      27         1
                                                                  On June 5, 2018, the Court entered a stipulated order for permanent injunction and
                                                      28 monetary judgment as to Defendant Horton, who is no longer actively involved in this
                                                         matter. (ECF No. 111.)

                                                                                                               2
                                                       1   8.   This stipulation is made in good faith among and at the request of the parties, and not for purposes
                                                       2   of delay.
                                                       3   BOGGESS LAW GROUP                                      ALDEN F. ABBOTT, General Counsel
                                                       4
                                                           By: /s/ D. Brian Boggess                               By:_/s/ Gregory A. Ashe_____________
                                                       5   D. Brian Boggess                                       GREGORY A. ASHE
                                                           Nevada Bar No. 4537                                    JASON D. SCHALL
                                                       6   7495 W. Azure Drive, Suite 211                         Federal Trade Commission
                                                           Las Vegas, Nevada 89130                                600 Pennsylvania Avenue NW
                                                       7   bboggess@boggesslawgroup.com                           Washington, DC 20850
                                                           Attorney for Defendants                                Email: gashe@ftc.gov, jschall@ftc.gov
                                                       8
                                                           Dated this 27th day of June, 2019.                     NICHOLAS A. TRUTANICH
                                                       9                                                          United States Attorney
                                                                                                                  BLAINE T. WELSH
                                                      10                                                          Assistant United States Attorney
                                                                                                                  Nevada Bar No. 4790
                                                      11                                                          501 Las Vegas Blvd. South, Suite 1100
                                                                                                                  Las Vegas, NV 89101
                                                      12                                                          Email:         blaine.welsh@usdoj.gov
                (385) 248-5700 - Fax (855) 675-2674
BOGGESS LAW GROUP




                                                      13                                                          Attorneys for Plaintiff
                  7495 West Azure Drive, Suite 211
                     Las Vegas, Nevada 89130




                                                      14                                                          Dated this 27th day of June, 2019.
                                                      15
                                                      16
                                                                                                          ORDER
                                                      17
                                                             IT IS ORDERED that the hearing on the Emergency Motion to Extend Discovery (ECF No. 216)
                                                      18   currently set for 7/8/2019 is VACATED and CONTINUED to 7/19/2019 at 11:00 a.m. in
                                                      19   Courtroom 3B.
                                                                                                     ______________________________________
                                                      20                                             Honorable Brenda Weksler
                                                                                                     United States Magistrate Judge
                                                      21
                                                                                                         Dated: July 2, 2019
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28


                                                                                                              3
